                                 IN THE UNITED STATES DISTRICT COURT FOR
                                      THE SOUTHERN DISTRICT OF GEORGIA
                                              SAVANNAH DIVISION




               UNITED STATES OF AMERICA


               VS.                                               Case No. CR417-208-06


               CHARMAINE SIMS




                                                   ORDER


                      Before    the   Court   is   Defendant   Charmaine     Sims'    Motion   to

               Release     Funds.     {Document    462).    After   careful       consideration,

               Defendant's motion is GRANTED.


                      IT   IS   HEREBY   ORDERED   that the    Clerk   of   the   United   States

               District Court for the Southern District of Georgia shall cancel

               the appearance bond on behalf of Defendant and exonerate the

               obligor thereon.

                      The Clerk is hereby DIRECTED to return the $2,000.00, with any

               accrued interest to: Shavatica Shanell Orr, 20 Red Robin Court,

               Port Wentworth, Georgia 31407.

                      so ORDERED, this             —     day of October 2018.




                LO
                                                       WILLIAM T. MOORE, JI^, JUDGE
                O
       S5                                              UNITED STATES DISTRICT COURT
                                                       SOXJTHERN DISTRICT OF GEORGIA
 liJo<
'-- \ *' \ I
                 I
                >•
                c:
                2
                CO

                ca»
